Citation Nr: 0624061	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-43 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than March 25, 
2004, for a grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to permanence of a total disability rating 
for the purpose of qualifying for Dependents' Educational 
Assistance under Chapter 35 of title 38 of the United States 
Code.


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to July 
1974, including combat service in the Republic of Vietnam.  
His decorations include the Combat Action Ribbon and Navy 
Unit Commendation.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina that granted service 
connection for PTSD and assigned an initial 100 percent 
evaluation, effective March 25, 2004.  The veteran perfected 
an appeal to the Board challenging the effective date 
assigned by the RO for service connection for PTSD and 
requesting entitlement to Dependents' Educational Assistance 
under Chapter 35 of title 38 of the United States Code.

The issue of entitlement to permanence of a total disability 
rating for the purpose of qualifying for Dependents' 
Educational Assistance under Chapter 35 of title 38 of the 
United States Code is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence shows that the veteran was initially 
diagnosed as having PTSD in April 2004.

2.  The veteran's original claim of entitlement to service 
connection for PTSD was received on March 25, 2004.

3.  In a September 2004 rating decision, the RO granted 
service connection for PTSD, effective March 25, 2004, the 
date of receipt of the original claim.


CONCLUSION OF LAW

The criteria for an effective earlier than March 25, 2004, 
for a grant of service connection for PTSD, have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.114, 3.155(a), 3.400 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45620 (to be codified at 38 U.S.C.A. 
§ 3.159(c)).

The Court, however, recently held that VA's duties to notify 
and assist contained in the VCAA are not applicable to cases, 
such as this one, in which the law, rather than the evidence, 
is dispositive.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

II.  Earlier effective date for PTSD.

The record shows that the veteran's original claim of service 
connection for PTSD was received by VA on March 25, 2004.  
The medical evidence reveals that in April 2004, the veteran 
was given a private psychiatric examination and diagnosed 
with PTSD.  Subsequent to this examination, the veteran was 
afforded a VA fee basis examination in June 2004 and was 
again diagnosed with PTSD.  In a September 2004 rating 
decision, the RO granted service connection for this 
condition, effective March 25, 2004, the date of receipt of 
the original claim.  

Generally, the effective date for the grant of service 
connection based on an original claim "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  If, however, a claim of entitlement to 
service connection is received within a year following 
separation from service, the effective date will be the day 
following separation. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).  

In support of his claim, the veteran, citing 38 U.S.C.A. 
§ 5110(g), 38 C.F.R. § 3.114(a) and the Court's decision in 
McCay v. Brown, 9 Vet. App. 183, 189 (1996), maintains that 
the effective date of service connection should be one year 
prior to his current effective date, because VA's addition of 
a diagnostic code for PTSD, effective April 11, 1980, was a 
liberalizing VA issue pursuant to 38 C.F.R. § 3.114(a).  See 
45 Fed Reg. 26,326 (1980).  

As it is the "unequivocal command" of 38 U.S.C.A. § 5110(a) 
that the effective date of benefits cannot be earlier than 
the filing of an application therefor, Rodriguez v. West, 189 
F.3d 1351, 1354 (Fed. Cir. 1999), unless an exception 
applies, the RO granted the earliest effective date for a 
grant of service connection for PTSD that the law allows.  

An exception is made under certain circumstances:  

Subject to the provisions of [38 U.S.C. § 
5101], where compensation, dependency and 
indemnity compensation or pension is 
awarded or increased pursuant to any Act 
or administrative issue, the effective 
date of such award or increase shall be 
fixed in accordance with the facts found 
but shall not be earlier than the 
effective date of the Act or 
administrative issue.  In no event shall 
such award or increase be retroactive for 
more than one year from the date of 
application therefor or the date of 
administrative determination of 
entitlement, whichever is earlier.  

38 U.S.C.A. § 5110(g).  

The implementing regulation, 38 C.F.R. § 3.114(a), provides:  

Where pension, compensation, dependency 
and indemnity compensation, or the 
monetary allowance under 38 U.S.C. 1805 
for a child suffering from spina bifida 
who is a child of a Vietnam veteran is 
awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA 
issue approved by the Secretary or by the 
Secretary's direction, the effective date 
of such award or increase shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the effective 
date of the act or administrative issue.  
Where pension, compensation, dependency 
and indemnity compensation, or the 
monetary allowance under 38 U.S.C. 1805 
for a child suffering from spina bifida 
who is a child of a Vietnam veteran is 
awarded or increased pursuant to a 
liberalizing law or VA issue which became 
effective on or after the date of its 
enactment or issuance, in order for a 
claimant to be eligible for a retroactive 
payment under the provisions of this 
paragraph the evidence must show that the 
claimant met all eligibility criteria for 
the liberalized benefit on the effective 
date of the liberalizing law or VA issue 
and that such eligibility existed 
continuously from that date to the date 
of claim or administrative determination 
of entitlement.  The provisions of this 
paragraph are applicable to original and 
reopened claims as well as claims for 
increase.  

      (1) If a claim is reviewed on the 
initiative of VA within 1 year from the 
effective date of the law or VA issue, or 
at the request of a claimant received 
within 1 year from that date, benefits 
may be authorized from the effective date 
of the law or VA issue.  

      (2) If a claim is reviewed on the 
initiative of VA more than 1 year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of 1 year prior to the date of 
administrative determination of 
entitlement.  
      
      (3) If a claim is reviewed at the 
request of the claimant more than 1 year 
after the effective date of the law or VA 
issue, benefits may be authorized for a 
period of 1 year prior to the date of 
receipt of such request.  

After a careful review of the record, the Board finds that 
the veteran's claim of entitlement to an effective date for 
service connection for PTSD prior to March 25, 2004, must be 
denied as a matter of law.  In short, although the Board 
acknowledges that the General Counsel of VA has held that the 
addition of PTSD as a diagnostic entity in the schedule for 
rating mental disorders was a "liberalizing VA issue" for 
purposes of 38 C.F.R. § 3.114(a),  see VAOPGCPREC 26-97, 62 
Fed. Reg. 63,604 (1997), because the veteran did not satisfy 
the criteria for a diagnosis of PTSD in April 1980, the 
evidence necessarily shows that he has not met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously since that time.  
Indeed, the veteran does not contend that he has been 
diagnosed as suffering from PTSD since April 1980, but rather 
contends that he had symptoms of PTSD beginning in service.  
By its terms, therefore, 38 C.F.R. § 3.114(a) is not 
applicable to the veteran's case.

In reaching this determination, the Board observes that the 
veteran's reliance on McCay is misplaced.  The Board 
reiterates regardless of whether VA's April 1980 promulgation 
of Diagnostic Code 9411 constitutes a liberalizing law or VA 
issue, the veteran's claim must be denied because the 
evidence shows that he was not clearly diagnosed as having 
this disability until April 2004, i.e., there is no medical 
evidence that he has suffered from the condition since April 
1980.

In any event, because the veteran relies on McCay, the Board 
finds that a discussion of that case would be helpful in 
resolving this appeal.  The Court held in McCay v. Brown, 9 
Vet. App. 183 (1996), aff'd, 106 F.3d 1577 (Fed. Cir. 1997), 
that VA regulations promulgated pursuant to the Agent Orange 
Act of 1991, Pub. L. No. 102-4, constituted liberalizing 
regulations.  In McCay, the veteran argued that the effective 
date should be in the month when he was initially diagnosed 
as having the disability, i.e., in June 1987; the Board had 
affirmed the RO's assignment of May 24, 1990, the date the 
veteran's claim was received, as the appropriate effective 
date for the grant of service connection.  The Court pointed 
out, however, that pursuant to 38 U.S.C.A. § 5110(g), an 
effective date shall not be assigned prior to the effective 
date of any Act or VA issue, and it may not be more than one 
year prior to the date the veteran's application was filed or 
administrative date of entitlement, whichever was earlier.  
The Court also indicated that 38 C.F.R. § 3.114 set forth the 
criteria for obtaining a retroactive award based on a 
liberalized benefit; as noted above, the Court held that VA 
regulations promulgated pursuant to the Agent Orange Act of 
1991, Pub. L. No. 102-4, constituted liberalizing 
regulations.  Id.

The Court reversed the Board and remanded the case for the 
assignment of an effective date for the grant of service 
connection of May 24, 1989.  In reaching this holding, the 
Court explained that the veteran was entitled to the benefit 
as a matter of law because he had submitted his claim in May 
1990, i.e., prior to the enactment of the liberalizing law, 
and that that law provided for an effective date for the 
grant of presumptive service connection of September 26, 
1985.  The Court stated that, pursuant to 38 C.F.R. § 3.114, 
the veteran was entitled to a grant of service connection of 
up to one year prior to the filing of his claim.

McCay is based on the Court's interpretation of 38 C.F.R. 
§ 3.114, which provides, in pertinent part, that where 
compensation is awarded pursuant to a liberalizing law or VA 
issue that became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  

In contrast to McCay, where the veteran met all the 
eligibility criteria at the time he filed his claim in May 
1990, in this case, it is uncontested that the veteran was 
not diagnosed as having PTSD in April 1980 or for many years 
thereafter.  Therefore, even though VA's addition of 
Diagnostic Code 9411 for PTSD constituted a liberalizing law 
or VA issue, because he did not satisfy the criteria in April 
1980 (or for more than two decades thereafter), the veteran 
had not met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue, i.e., April 11, 1980, and that such eligibility had 
not existed continuously from that date to the date of claim 
or administrative determination of entitlement, i.e., March 
25, 2004.  To reiterate, the evidence does not show and the 
veteran does not contend that he has been diagnosed with PTSD 
since April 1980, and thus 38 C.F.R. § 3.114(a), by its 
terms, is not applicable to the veteran's case.

In addition, the record shows that the veteran did not file a 
formal or informal claim of service connection for PTSD prior 
to March 25, 2004, and indeed, he does not contend otherwise.  
In this regard, the Board notes that although any 
communication or action indicating an intent to apply for one 
or more benefits administered by VA may be considered an 
informal claim, see 38 C.F.R. § 3.155(a), "[t]he mere 
presence of the medical evidence [in the record] does not 
establish an intent on the part of the veteran" to seek 
service connection for a condition.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998).  As such, any records of his VA 
treatment for psychiatric disability, dated prior to March 
2004, cannot serve as a claim of service connection because 
service connection had not previously been established for 
PTSD and thus the mere receipt of medical records cannot be 
construed as an informal claim.  See Lalonde v. West, 12 Vet. 
App. 377, 382 (1999).  

Indeed, in Lalonde, the Board denied a claim of entitlement 
to an effective date for service connection for an anxiety 
disorder earlier than the date of receipt of the claim for 
this condition, which was received in March 1993.  The Court, 
in affirming the Board, specifically observed that, while 
being treated by VA, the veteran had consistently complained, 
at least since 1964, of suffering from a nervous condition.  
The Court held, however, that because the record was devoid 
of any communication from the veteran prior to March 1993 
that could be construed as a formal or informal claim for 
benefits that identified the benefit sought, service 
connection for his nervous condition prior to that time was 
prohibited.  Id. at 381-82.  

In light of the foregoing, because 38 C.F.R. § 3.114 is 
inapplicable to the veteran's case and he filed no formal or 
informal claim of service connection for this disorder prior 
to March 25, 2004, he has already been given the earliest 
possible effective date for the grant of service connection 
for PTSD.  As such, this claim must be denied as a matter of 
law.


ORDER

An effective date of service connection for PTSD, prior to 
March 25, 2004, is denied.


REMAND

The veteran contends that he has service-connected disability 
which is permanently and totally disabling for the purposes 
of entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35 (2005).

Here, service connection is in effect for PTSD, evaluated as 
100 percent disabling since March 25, 2004.  In support of 
his claim that his 100 evaluation is permanent, the veteran 
submitted the opinion of his private psychiatrist that he is 
permanently and totally disabled and unemployable.  The 
record, however, also contains the report of the June 2004 VA 
examiner who, while indicating that the veteran was 
unemployable, noted that this was so "at the current time" 
and indicated that the veteran should continue receiving 
treatment.  To date, the veteran has not been specifically 
examined by VA to determine whether his PTSD is permanent in 
nature.

In light of the foregoing, additional development, to include 
a VA examination, is warranted prior to further consideration 
by the Board.  In this regard, the veteran should also be 
afforded an opportunity to submit any recent medical records 
or opinions pertinent to his claim that have not already been 
associated with the veteran's claims file, to include any 
treatment records of his private physicians and records of 
any VA facilities that may be involved in the veteran's 
treatment.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be constructively 
in the possession of VA adjudicators during the consideration 
of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Pursuant to the VCAA, VA must obtain outstanding VA and 
private records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 
38 C.F.R. § 3.159(c) (2004).

Accordingly, this appeal is REMANDED for the following 
actions:

1.  The RO should contact the veteran 
and request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
since service for PTSD.  This should 
specifically include any treatment 
records from the veteran's private 
physicians and any VA facilities that 
have treated the veteran.  The aid of 
the veteran in securing these records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  The RO should then schedule the 
veteran for an examination to determine 
whether he is permanently precluded from 
securing or following a substantially 
gainful occupation due to his service-
connected disabilities.  All indicated 
tests and studies must be performed, and 
any indicated consultations must be 
scheduled.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify that 
the claims folder has, in fact, be 
reviewed.  The rationale for all opinions 
must be set forth in writing.

3.  Afterwards, the RO should undertake 
any other indicated development, and then 
readjudicate the issue of entitlement to 
permanence of a total disability rating 
for the purpose of qualifying for 
dependents' educational assistance under 
Chapter 35 of title 38 of the United 
States Code.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


